DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12 March 2021 have been fully considered but they are persuasive only in part.
First, the replacement drawing sheet is accepted by the examiner and overcomes the previous drawing objection, which is accordingly withdrawn.
Second, applicant’s claim amendments overcome the previous rejections under 35 U.S.C. 112(b), with (e.g., in view of the claim amendment(s)) the examiner understanding the claimed “[a/the] deviated driving” that is performed to mean or encompass that the vehicle travels along a deviated path which departs from a lane center path in the driving lane, for example only, when a vehicle travels on a deviated path that departs from a lane center path in order to change lanes.
In this respect, applicant now claims e.g., three separate “deviated path[s]” in the claims, for example:
i) a deviated path in the driving lane (claim 1);
ii) a deviated path in the changed lane (claim 1); and
iii) a deviated path which departs from a lane center path in the driving lane (claim 2).
The examiner understands, from applicant’s FIG. 6 and paragraph [0068], that that the new claim phrase “departs from”1 e.g., in claim 2 encompasses2 the deviated path simply being “spaced from” the lane center path, and does not necessarily require e.g., intersection and then leaving.
Third, regarding the rejections under 35 U.S.C. 102 and/or 103, applicant argues first:
“In particular, Resch discloses traveling along a deviated path (T2, T3) in a driving lane 10 to perform a lane change and traveling on a central path of the driving lane 10 when a lane change is completed, which does not include "travel along a deviated path in a changed lane" of amended Claim 1.”

The examiner believes this characterization of Resch (DE, ‘134) is incomplete, perhaps only looking at the drawings, and not representative of how one of ordinary skill in the art would have understood this document, with the examiner already having quoted the (translated) language provided by Resch (DE, ’134) at paragraph [0078]3 that, after the lane change is completed, the transverse position of the vehicle may be either “centered in the lane 11 or offset from the center of the lane”.  Moreover, the examiner provided a depiction (and provided a similar depiction herewith, below, in the rejection) of the vehicle in Resch (DE, ‘134) after the lane change when it its transverse position was “offset from the center of the lane”, as expressly taught by Resch (DE, ‘134), in order to facilitate the understanding that would have been obvious to one of ordinary skill in the art from the express teaching of Resch (DE, ‘134).  Accordingly, applicant’s arguments are not persuasive in this respect.
Fourth, applicant argues:
“Tan generally discloses controlling a vehicle to travel on a lane centering path (206) of the second lane when the vehicle travels on a lane centering path (108) of the first lane and then changes to the second lane, See FIG. 2 of Tan [], which does not include “travel along a deviated path in a changed lane” of amended Claim 1. . . .  Similarly, Fujii discloses traveling on the center of a lane after a lane change, See FIG. 8B of Fujii [], which fails to disclose “travel along a deviated path in a changed lane” recited in amended Claim 1. . . .  For at least these reasons, Tan and Fujii fail to disclose the above-emphasized features recited in amended Claim 1. It 

Again, the examiner believes the characterization of the references is incomplete, apparently only looking at the drawings, and not representative of how one of ordinary skill in the art would have understood these documents.  In particular, Tan specifically teaches that, in another embodiment, the target points 206, examples of which are shown on the lane centerline 110 in FIG. 2, “are located at an offset to the lane centerline 110” at paragraph [0040].
Accordingly, since applicant’s arguments rely on assertions that the examiner believes are incomplete and not representative of how one of ordinary skill in the art would have understood the prior art, applicant’s arguments are not persuasive in these respects.
Drawings
The drawings were received on 12 March 2021.  These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 102 and/or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1 and 11 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Resch (Germany, 102016216134; cited by applicant; machine translation previously provided).
Resch (DE, ‘134) reveals:
per claim 1, an apparatus [e.g., FIG. 1] for providing a driving path of a vehicle, the apparatus comprising:
a plurality of sensors configured to obtain information regarding the vehicle and information regarding an external object [e.g., cameras, radar sensors, laser scanners, etc.; paragraphs [0030] and [0053]; and the electronic control system (ECS) 2 that forwards the position of the blinker lever 4 to the driver assistance system (DAS) 12, etc.; and (an obvious) sensor for determining the “current speed” of the vehicle (paragraph [0075]), etc.];
a steering device [e.g., 3, 5, 6, 20];
an input device [e.g., 4] configured to receive a lane change command from a driver of the vehicle; and
a control circuit [e.g., the path planner and transverse controller 22 of the driver assistance system 12] electrically connected with the plurality of sensors, the steering device, and the input device and configured to:
control the vehicle to travel along a deviated path in a driving lane of the vehicle [e.g., the deviated path being e.g., Yist in FIG. 1 (see also FIG. 3 at times T2 and T3) or Ysoll outputted by the setpoint value calculation unit 20; e.g., to inform the driver of a required (upcoming) lane change (paragraph [0017]), e.g., without relying on optical or acoustic lane change notices] based on at least one of the information regarding the vehicle [e.g., based on e.g., Yist in FIG. 1 (see also FIG. 3 at times T2 and T3) being equal to “a” in the vehicle or based on Ysoll outputted by the setpoint value calculation unit 20 of the vehicle; and whether the distance d of the vehicle e.g., to the exit is less than the distance dSW required for the lane changes plus an additional amount Δd in query 130], the information regarding the external object, or an operation of the steering device; and
control the vehicle to complete a lane change and travel along a deviated path in a changed lane in response to the received lane change command when the vehicle travels along the deviated path in the driving lane [e.g., at times T4 and T5 in FIG. 3, according to the second alternative teaching of paragraph [0078], “At time T4, the lane change from lane 10 to lane 11 is completed before the start of deceleration lane 32 of the exit is reached.  Depending on the implementation, the transverse position of the vehicle is now centered in the lane 11 or offset from the center of the lane.”];
It may be alleged that Resch (DE, ‘134) does not expressly reveal that the position of the blinker lever 4 that is forwarded to the DAS 12 by the ECS 2 is obtained by a “sensor”, or that the transverse position of the vehicle after the lane change from lane 10 to lane 11 was offset from the center of the lane, since Resch (DE, ‘134) allows, depending on the implementation, for the transverse position of the vehicle after the lane change to be either “centered in the lane 11 or offset from the center of the lane”, 
However, in order for the ECS 2 to forward the position of the blinker lever 4 to the DAS 12, if not inherent/implicit in Resch (DE, ‘134), it would have been obvious to one of ordinary skill in the art that the position of the blinker lever 4 and the current speed would have (obviously/necessarily) been sensed, and that the circuitry (e.g., at the ECS 2) that was used to sense/detect/determine/ascertain the position of the blinker lever 4, and/or to detect the “current speed” of the vehicle at paragraph [0075], would have obviously been, and been understood to be by one of ordinary skill in the art, e.g., a sensor used for obtaining e.g., the lever position information and/or the current speed.
Moreover, following the second alternative teaching suggested by Resch (DE, ‘134) himself at paragraph [0078], it would have been obvious in Resch (DE, ‘134), if not implicit/inherent, that the transverse position of the vehicle  (in FIG. 3) after the lane change would have been “offset from the center of the lane” 11, at T4 and T5, as suggested by Resch (DE, ‘134) himself at paragraph [0078], for example in order to inform the driver of a further required lane change (e.g., into the lane of the exit 32 in FIG. 3) was necessary, thereby resulting in a driving sequence like this as sketched below/on the next page by the examiner, modifying the exemplary depicted driving sequence shown by Resch (DE, ‘134) in his FIG. 3, with a lane change occurring between T3 and T4:

    PNG
    media_image2.png
    553
    1053
    media_image2.png
    Greyscale

As such, the implemented or modified Resch (DE, ‘134) driver assistance system and method for automated lateral guidance would have revealed or rendered obvious:
per claim 11, a method for providing a driving path of a vehicle [e.g., as shown in FIGS. 2 to 4(c)], the method comprising:
controlling, with a control circuit [e.g., the path planner and transverse controller 22 of the driver assistance system 12], the vehicle to travel along a deviated path in a driving lane of the vehicle [e.g., the deviated path being e.g., Yist in FIG. 1 (see also FIG. 3 at times T2 and T3) or Ysoll outputted by the setpoint value calculation unit 20; e.g., to inform the driver of a required (upcoming) lane change (paragraph [0017]), e.g., without relying on optical or acoustic lane change notices] based on at least one of information regarding the vehicle [e.g., based on e.g., Yist in FIG. 1 (see also FIG. 3 at times T2 and T3) being equal to “a” in the vehicle or based on Ysoll outputted by the setpoint value calculation unit 20 of the vehicle; and whether the distance d of the vehicle e.g., to the exit is less than the distance dSW required for the lane changes plus an additional amount Δd in query 130], information regarding an external object, or an operation of a steering device of the vehicle; and
controlling, with the control circuit, the vehicle to complete a lane change and travel along a deviated path in a changed lane in response to a lane change command received from a driver of the vehicle when the vehicle travels along the deviated path in the driving lane [e.g., at times T4 and T5 in FIG. 3, and obviously according to the second alternative (though non-depicted) teaching of paragraph [0078], “At time T4, the lane change from lane 10 to lane 11 is completed before the start of deceleration lane 32 of the exit is reached.  Depending on the implementation, the transverse position of the vehicle is now centered in the lane 11 or offset from the center of the lane.”];
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 11 to 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (2016/0107682) in view of Fujii et al. (2017/0061799).
Tan et al. (‘682) reveals:
per claim 1
a plurality of sensors configured to obtain information regarding the vehicle and information regarding an external object [e.g., 802, 804, 806, 902, etc.; such as a laser scanner determining the distance between the vehicle and obstacles (paragraph [0059]); wherein the road detection means 802 detects road information including left and right lane markings (e.g., as external objects), from which the lane centerline is estimated (paragraph [0063])];
a steering device [e.g., a hand wheel of the steering system; paragraph [0060]; and/or the steering actuator];
an input device [e.g., obviously at the processor 1004 in FIG. 10 for inputting/receiving the (e.g., lane change) maneuver command provided e.g., by an autonomous decision unit that receives a source location and destination from a driver, determines a route there between, and makes decisions on the maneuvers (e.g., lane changes) that the vehicle needs to perform to follow the route and maintain safety] configured to receive a lane change command of the vehicle; and
a control circuit [e.g., FIGS. 8 to 10] electrically connected with the plurality of sensors, the steering device, and the input device and configured to:
control the vehicle to travel along a deviated path in a driving lane of the vehicle [e.g., in the lane 104 of FIG. 2, before the lane change, when the vehicle follows the target points 204  that “are located at an offset to the lane centerline 108” (paragraph [0040]), e.g., based on the detected lane markings and the lane centerline estimated therefrom; for example, a variable offset used for negotiating a curve (cutting a corner) at paragraph [0076]; and an offset including “zero” e.g., in a lane keeping operation (paragraph [0053])] based on at least one of the information regarding the vehicle [e.g., yaw rate, etc.], the information regarding the external object [e.g., the left and right lane markings], or an operation of the steering device [e.g., steering angle, etc.]; and
control the vehicle to complete a lane change [e.g., following the actual vehicle path 208] and travel along a deviated path in a changed lane [e.g., in the lane 106 of FIG. 2, after the lane change, when the vehicle follows the target points 206  that “are located at an offset to the lane centerline 110” (paragraph [0040])] in response to the received lane change command [e.g., the maneuver command (commanding the lane change), as received in FIG. 10; see also paragraphs [0025], [0075], etc.] when the vehicle travels along the deviated path in the driving lane [e.g., as shown and described with respect to FIG. 2];
Tan et al. (‘682) may not expressly reveal that the input device receives a lane change command (e.g., maneuver command in FIG. 10) “from a driver”, since his command is described as coming from an autonomous decision unit that itself receives e.g., a destination from a driver and determines maneuvers for the route to the destination.
However, in the context/field of a driving control device which may perform automatic lane change (ALC) control and lane keeping control even in automatic driving not in response to any driver operation (paragraph [0108]), Fujii et al. (‘799) teaches at paragraph [0057] that the command/instruction for ALC may [also] be provided by the driver operating the direction indicator (winker switch) 20 (“in other words, when the 
It would have been obvious at the time the application was filed to implement or modify the Tan et al. (‘682) system and method for vehicle steering control so that the maneuver command that commanded the lane change to a target line at an offset to the centerline of the lane to the left or to the right of the vehicle would have (e.g., also) been inputted (e.g., through a device) by means of a signal provided by the driver operating the direction indicator (winker switch) 20 (“in other words, when the driver instructs a lane change”; paragraph [0005]) or by the driver inputting a rotation operation to the steering wheel during lane keeping, as taught by Fujii et al. (‘799), so that the maneuver command would have (e.g., also) been input and the (automatic) lane change would (e.g., also) be performed, as shown in FIG. 2, when the driver instructed the lane change e.g., by operating the direction indicator/winker switch, as taught by Fujii et al. (‘799), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Tan et al. (‘682) system and method for vehicle steering control would have rendered obvious:
per claim 1, an input device configured to receive a lane change command from a driver of the vehicle [e.g., for example, when the driver operated the direction indicator/winker switch (20) or inputted a rotation operation to the steering wheel, as taught by Fujii et al. (‘799)];
per claim 2
determine an intention of the driver to perform a deviated driving [e.g., when a lane change, as taught by Fujii et al. (‘799), is instructed at S2 in FIG. 2, and it is thus intended (by the driver) to follow a course for performing automatic lane change control (ALC), such as depicted at 200 or 300 in FIGS. 8A and 8B, wherein the ALC course (200, 300) is a path that departs from/is spaced from the center of the driving lane 100 in order to enter the target lane 102] based on the operation of the steering device [e.g., the rotation operation of the steering wheel 50 at paragraph [0057] in Fujii et al. (‘799)]; and
generate the deviated path in the changed lane [e.g., the path offset to the lane centerline 110 in Tan et al. (‘682)] in response to the received lane change command when the driver is determined to intend to perform the deviated driving [e.g., when the lane change is instructed by the driver, as taught by Fujii et al. (‘799), by which it is determined he intends to perform the deviated driving e.g., by changing lanes],
wherein the deviated driving means [e.g., that is, deviated driving is defined as, in the claim] that the vehicle travels along a deviated path which departs from a lane center path in the driving lane [e.g., in Fujii et al. (‘799), the vehicle departs from the center of the driving lane 100 to enter the target lane 102, as shown e.g., in FIGS. 8A and 8B];
per claim 4, depending from claim 1, wherein the control circuit is further configured to:
determine the intention of the driver to perform a deviated driving based on the operation of the steering device [e.g., the rotation operation of the steering wheel 50 at paragraph [0057] in Fujii et al. (‘799)]
generate a lane center path in the changed lane in response to the received lane change command when the driver is determined not to intend to perform the deviated driving [e.g., when the offset from the lane centerline 110 is set to “zero”, in Tan et al. (‘682); that is, with the target points 206 after the lane change being on the lane centerline 110, in Tan et al. (‘682); e.g., paragraphs [0015], [0053], etc.];
per claim 8, depending from claim 1, wherein the control circuit is further configured to:
control the vehicle to travel along a lane center path in the target lane  [e.g., the target line 602 as shown at the lane centerline 110 in FIG. 6 of Tan et al. (‘682)] when a lateral position error is greater than a second predetermined value at a second predetermined time [e.g., at the time (t) shown in FIG. 6 of Tan et al. (‘682) when the error term ε(t) of the distance (between the forward location P2 and the target line 602) is equal to a value ε that is greater than zero (as a predetermined value)],
wherein the lateral position error means [e.g., that is, the lateral position error is defined as, in the claim] a distance between a path generated by the control circuit [e.g., the target line 602 in Tan et al. (‘682)] and an actual driving path [e.g., the actual vehicle path 208 in FIG. 6 of Tan et al. (‘682), as it extends e.g., in the direction to 402/P2];
per claim 11, a method for providing a driving path of a vehicle, the method comprising:
controlling, with a control circuit [e.g., FIGS. 8 to 10 in Tan et al. (‘682)], the vehicle to travel along a deviated path in a driving lane of the vehicle [e.g., before the lane change in FIG. 2 of Tan et al. (‘682) so that the vehicle follows the lane it is in (FIG. 8), e.g., with an offset] based on at least one of information regarding the vehicle, information regarding an external object, or an operation of a steering device of the vehicle [e.g., based on 802, 804, 806, 902, etc. e.g., in FIG. 8 of Tan et al. (‘682)]; and
controlling, with the control circuit, the vehicle to complete a lane change [e.g., following the actual vehicle path 208 in Tan et al. (‘682)] and travel along a deviated path in a changed lane in response to a lane change command received from a driver of the vehicle when the vehicle travels along the deviated path in the driving lane [e.g., in the lane 106 in FIG. 2 of Tan et al. (‘682), after the lane change, when the vehicle follows the target points 206  that “are located at an offset to the lane centerline 110” (paragraph [0040]) ]; and an offset including “zero” e.g., in a lane keeping operation at paragraph [0053] in Tan et al. (‘682))];
per claim 12, depending from claim 11, wherein the method further comprises:
determining, with the control circuit, an intention of the driver to perform a deviated driving [e.g., when a lane change, as taught by Fujii et al. (‘799), is instructed at S2 in FIG. 2, and it is thus intended (by the driver) to follow a course for performing automatic lane change control (ALC), such as depicted at 200 or 300 in FIGS. 8A and 8B, wherein the ALC course (200, 300) is a path that departs from/is spaced from the center of the driving lane 100 in order to enter the target lane 102] based on the operation of the steering device [e.g., the rotation operation of the steering wheel 50 at paragraph [0057] in Fujii et al. (‘799)]; and
when it is determined that the driver intends to perform the deviated driving [e.g., when the lane change is instructed by the driver, as taught by Fujii et al. (‘799), by which it is determined he intends to perform the deviated driving e.g., by changing lanes], generating, with the control circuit, the deviated path in the target lane in response to the received lane change command [e.g., the path offset to the lane centerline 110 in Tan et al. (‘682)],
wherein the deviated driving means [e.g., that is, deviated driving is defined as, in the claim] that the vehicle travels along a deviated path which departs from a lane center path in the driving lane [e.g., in Fujii et al. (‘799), the vehicle departs from the center of the driving lane 100 to enter the target lane 102, as shown e.g., in FIGS. 8A and 8B];
per claim 13, depending from claim 12, wherein the method further comprises:
when it is determined that the driver does not intend to perform the deviated driving, generating, with the control circuit, a lane center path in the changed lane in response to the received lane change command [e.g., when the offset from the lane centerline 110 is set to “zero”, in Tan et al. (‘682); that is, with the target points 206 after the lane change being on the lane centerline 110, in Tan et al. (‘682); e.g., paragraphs [0015], [0053], etc.];
per claim 15, depending from claim 11, wherein the method further comprises:
when a lateral position error is greater than a first predetermined value at a first predetermined time [e.g., at the time (t) shown in FIG. 6 of Tan et al. (‘682) when the error term ε(t) of the distance (between the forward location P2 and the target line 602) is equal to a value ε that is greater than zero (as a predetermined value)], controlling, with the control circuit, the vehicle to travel along a lane center path in the [e.g., the target line 602 as shown at the lane centerline 110 in FIG. 6 of Tan et al. (‘682)],
wherein the lateral position error means [e.g., that is, lateral position error is defined as, in the claim] a distance between a path generated by the control circuit [e.g., the target line 602 in Tan et al. (‘682)] and an actual driving path [e.g., the actual vehicle path 208 in FIG. 6 of Tan et al. (‘682), as it extends e.g., in the direction to 402/P2];
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (2016/0107682) in view of Fujii et al. (2017/0061799) as applied to claims 2 and 4 above, and further in view of Yamaoka (2016/0107687).
Tan et al. (‘682) as implemented or modified in view of Fujii et al. (‘799) has been described above.
The implemented or modified Tan et al. (‘682) system and method for vehicle steering control may not reveal the determination that the driver intends to perform deviated driving based on steering torque and a vehicle position away from a center of the driving lane.
However, in the context/field of lane keeping assist such that the lateral position of the vehicle in the lane is a target lateral position, Yamaoka (‘687) reveals that when the steering torque changes from more to less than the lane change waiting threshold (S202 in FIG. 7) and the position of the vehicle is separated from the central position (Rc) of the running lane, it is determined that the vehicle is to be driven at a target lateral position (T1) away from the central position, so that a driver can temporarily wait 
It would have been obvious at the time the application was filed to implement or further modify the Tan et al. (‘682) system and method for vehicle steering control so that, during “lane keeping” and even before or apart from any lane change, the steering control system would have detected not only the steering angle of the hand wheel (paragraph [0060]) but also the steering torque, as taught by Yamaoka (‘687) e.g., at paragraph [0048], and so that, during lane keeping, when a steering torque by the driver changed from more to less than a lane change waiting threshold and the vehicle was at a position separated from the central position (Rc) of the running lane, it would have been determined that the vehicle was to be driven at a [current] target lateral position (T1) away from the central position, as taught by Yamaoka (‘687) in conjunction with FIGS. 2, 7, etc., so that the driver could temporarily wait while he sees the appearance of the adjacent lane without resisting the steering torque given by the lane keeping assist, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Tan et al. (‘682) system and method for vehicle steering control would have rendered obvious:
per claim 3, depending from claim 2, wherein the control circuit is configured to determine that the driver intends to perform the deviated driving [e.g., as shown in FIG. 2 of Yamaoka (‘’687)] when:
a steering torque greater than a first predetermined value is generated at a first predetermined time [e.g., initially, at S202 in FIG. 7 of Yamaoka (‘687)]
the vehicle is away from a center of the driving lane at a distance greater than a predetermined distance [e.g., the vehicle is at the lateral position T1, at paragraph [0100] in Yamaoka (‘687), which is a distance greater than zero from the central position (Rc)];
per claim 5, depending from claim 4, wherein the control circuit is configured to determine that the driver does not intend to perform the deviated driving [e.g., as shown in FIG. 2 of Yamaoka (‘’687)] when:
the steering torque less than or equal to the first predetermined value is generated at the first predetermined time [e.g., subsequently, at S202 in FIG. 7 of Yamaoka (‘687)]; and
the vehicle is away from the center of the driving lane at the distance greater than the predetermined distance [e.g., the vehicle is at the lateral position T1, at paragraph [0100] in Yamaoka (‘687), which is a distance greater than zero from the central position (Rc)];
Claims 6, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (2016/0107682) in view of Fujii et al. (2017/0061799) as applied to claims 1 and 11 above, and further in view of Nishiguchi[4] (2019/0061766; corresponding to JP 2019-43169 A filed in Japan on Aug. 29, 2017, machine translation previously provided).
Tan et al. (‘682) as implemented or modified in view of Fujii et al. (‘799) has been described above.
The implemented or modified Tan et al. (‘682) system and method for vehicle steering control may not reveal the external objected detected in the adjoining land and the concomitant generation of the deviated path.
However, in the context/field of vehicular lane change control, Nishiguchi (‘766), together with its priority ‘745 application, teaches e.g., in the fourth change pattern described e.g., with respect to FIGS. 8 and 9, that when a nearby vehicle m1 in an adjoining lane (L3) is detected, a position of the host vehicle M in the target trajectory at the completion of the lane change in the lane L2 is offset by a distance D from the lane centerline CL, so that the occupants of the vehicles are not concerned (“do not care”; paragraph [0125]) about the other (nearby) vehicle.
It would have been obvious at the time the application was filed to implement or further modify the Tan et al. (‘682) system and method for vehicle steering control so that when a lane change was to be conducted and a vehicle that was nearby in a lane adjoining the lane of the vehicle upon completion of the lane change was detected, as taught by Nishiguchi (‘766), together with its priority ‘745 application, the target trajectory of the vehicle would have been determined so that a position of the host vehicle M at the completion of the lane change was offset by a distance from the lane centerline, as taught by Nishiguchi (‘766), together with its priority ‘745 application, so that the occupants of the vehicles are not concerned about the other vehicle, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR
As such, the implemented or further modified Tan et al. (‘682) system and method for vehicle steering control would have rendered obvious:
per claim 6, depending from claim 1, wherein the control circuit is further configured to:
generate the deviated path in the changed lane such that the vehicle is away from the external object when the external object is detected in a specified area of a lane adjoining to the changed lane [e.g., as shown in FIG. 8 of Nishiguchi (‘766)];
per claim 7, depending from claim 6, wherein the control circuit is configured to:
determine whether to generate the deviated path in the changed lane after the vehicle enters the changed lane [e.g., at time t4 in FIG. 8 of Nishiguchi (‘766), when a predetermined time has elapsed from the completion of the lane change, and the vehicle determines to no longer perform the deviated driving, and travels through the center of the second lane L2];
per claim 14, depending from claim 11, wherein controlling the vehicle to travel along the deviated path in the changed lane comprises:
when the external object is detected in a specified area of a lane adjoining to the changed lane, generating, with the control circuit, the deviated path in the changed lane such that the vehicle is away from the external object [e.g., as shown in FIG. 8 of Nishiguchi (‘766)];
Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (2016/0107682) in view of Fujii et al. (2017/0061799) as applied to claims 1 and 11 above, and further in view of Rattapon et al. (2009/0194350).
Tan et al. (‘682) as implemented or modified in view of Fujii et al. (‘799) has been described above.
The implemented or modified Tan et al. (‘682) system and method for vehicle steering control may not reveal the controlling of the vehicle to the center path of the target lane when (at the same time as) the vehicle lateral acceleration is above a predetermined value.
However, in the context/field of a steering assist system and method, Rattapon et al. (‘350) teaches that when the vehicle is offset (by a lane offset d) from the roadway centerline (FIG. 2), a target lateral acceleration TG for the vehicle is acquired based on e.g., the lane offset d (e.g., 502 in FIG. 5), and the vehicle is controlled to (return to) the roadway centerline by applying a (non-zero) calculated steering assist torque T (503, 504 in FIG. 5) e.g., when the target lateral acceleration TG is non-zero.
It would have been obvious at the time the application was filed to implement or further modify the Tan et al. (‘682) system and method for vehicle steering control so that during a lane keeping operation when the vehicle was intended to travel with a zero offset on the lane centerline, as taught by both Tan et al. (‘682) and Rattapon et al. (‘350),  and the vehicle became offset by an offset distance d from the centerline, a target lateral acceleration TG for the vehicle would have acquired based on e.g., the lane offset d (e.g., 502 in FIG. 5), as taught by Rattapon et al. (‘350), and the vehicle would have been controlled to (return to) the roadway centerline by applying a (non-zero) calculated steering assist torque T, as taught by Rattapon et al. (‘350),  (503, 504 in FIG. 5), in order to reduce the deviation of the vehicle from the centerline, and as a KSR).
As such, the implemented or further modified Tan et al. (‘682) system and method for vehicle steering control would have rendered obvious:
per claim 9, depending from claim 1, wherein the control circuit is further configured to:
control the vehicle to travel along a lane center path in the changed lane [e.g., when the offset was zero in Tan et al. (‘682) (cf. e.g., paragraph [0053]), and as taught by the desired travel in FIG. 2 of Rattapon et al. (‘350)] when a lateral acceleration of the vehicle is greater than a third predetermined value [e.g., when the target lateral acceleration TG in Rattapon et al. (‘350) is determined to be greater than zero, so that a greater-than-zero steering assist torque is applied to return the vehicle to the roadway/lane centerline];
per claim 16, depending from claim 11, wherein the method further comprises:
when a lateral acceleration of the vehicle is greater than a second predetermined value [e.g., when the target lateral acceleration TG in Rattapon et al. (‘350) is determined to be greater than zero, so that a greater-than-zero steering assist torque is applied to return the vehicle to the roadway/lane centerline], controlling, with the control circuit, the vehicle to travel along a lane center path in the changed lane [e.g., when the offset was zero in Tan et al. (‘682) (cf. e.g., paragraph [0053]), and as taught by the desired travel in FIG. 2 of Rattapon et al. (‘350)]
Claims 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (2016/0107682) in view of Fujii et al. (2017/0061799) as applied to claims 1 and 11 above, and further in view of Braeuchle et al. (2005/0228588).
Tan et al. (‘682) as implemented or modified in view of Fujii et al. (‘799) has been described above.
The implemented or modified Tan et al. (‘682) system and method for vehicle steering control may not reveal the control of the lateral position of the vehicle in the lane based on a vehicle approaching in an adjoining lane.
However, in the context/field of lateral guidance assistance for motor vehicles, Braeuchle et al. (‘588) teaches that a setpoint for the lateral position of the vehicle traveling in its own lane should be varied as a function of objects (vehicles) tracked in adjoining lanes, and in particular that if “the traffic behind the host vehicle is also observed with the help of the camera system and/or with the help of a rearview radar or all-round radar, then it is also possible to take into account passing maneuvers of following vehicles in a timely manner” (e.g., paragraph [0008]) for adjusting the setpoint for the lane lateral position.
It would have been obvious at the time the application was filed to implement or further modify the Tan et al. (‘682) system and method for vehicle steering control so that, e.g., during lane keeping, the setpoint (e.g., to travel on the centerline, or offset from the centerline by a particular distance) for the lateral position of the vehicle in its own lane would have been set as a function of passage of multiple objects in adjoining lanes, as taught in FIG. 2 of Braeuchle et al. (‘588), including the passing maneuvers of following vehicles, as taught by Braeuchle et al. (‘588) e.g., at paragraph [0008], in KSR).
For example only, as taught by Braeuchle et al. (‘588), when a vehicle was being passed on both sides by faster traffic, it would have been obvious that the lateral position of the vehicle would have been set, as a setpoint, to the lane centerline when it was being passed on both sides simultaneously by two approaching vehicles, and then would have been deviated to an offset position (as a laterally offset path 56) when it was passed by a third vehicle, as sketched based on FIGS. 2 and 3 in Braeuchle et al. (‘588) by the examiner below/on the next page, with the first two approaching vehicles being labeled “1” and “2”, respectively, and the third vehicle being labeled “3”:





[This part of the page intentionally left blank.]

    PNG
    media_image3.png
    654
    332
    media_image3.png
    Greyscale

As such, the implemented or further modified Tan et al. (‘682) system and method for vehicle steering control would have rendered obvious:
per claim 10
when a following vehicle approaches the vehicle from the lane adjoining to the changed lane [e.g., as taught at paragraph [0008] and FIG. 3 in Braeuchle et al. (‘588), and the following vehicle labeled “1” or “2” in the sketch above by the examiner], control the vehicle to travel along a lane center path in the changed lane until the following vehicle passes the vehicle [e.g., such that ΔYsetpoint = (ΔYr + ΔYl) / 2 = 0 in S8 of FIG. 3 in Braeuchle et al. (‘588), e.g., in the obvious situation (e.g., the passing of the first and second vehicles) depicted by the examiner in the sketch above]; and
control the vehicle to travel along the deviated path in the changed lane after the following vehicle passes the vehicle [e.g., such that ΔYl = 2wi (Yl) > 0 while ΔYr = 0 in FIG. 3 of Braeuchle et al. (‘588), resulting in a non-zero ΔYsetpoint, e.g., in the obvious situation (e.g., the passing of the third vehicle) depicted by the examiner in the sketch above];
per claim 17, depending from claim 11, wherein controlling the vehicle to travel along the deviated path in the changed lane comprises:
when a following vehicle approaches the vehicle from the lane adjoining to the changed lane, controlling, with the control circuit, the vehicle to travel along a lane center path in the changed lane until the following vehicle passes the vehicle e.g., such that ΔYsetpoint = (ΔYr + ΔYl) / 2 = 0 in S8 of FIG. 3 in Braeuchle et al. (‘588), e.g., in the obvious situation depicted by the examiner in the sketch above]; and
controlling, with the control circuit, the vehicle to travel along the deviated path in the changed lane after the following vehicle passes the vehicle [e.g., such that ΔYl = 2wi (Yl) > 0 while ΔYr = 0 in FIG. 3 of Braeuchle et al. (‘588), resulting in a non-zero ΔYsetpoint, e.g., in the obvious situation depicted by the examiner in the sketch above].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.A.T/Examiner, Art Unit 3667                                                                                                                                                                                                        
/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Quoting the specification at paragraph [0068], and reproducing FIG. 6 below: “The vehicle 610 may travel in a state where it departs from the centering path 620 by a lateral gradient of a road where it is traveling or a curvature of the road. When the vehicle 610 travels in a state where it deviates from the centering path 620 over a specified distance Dth by disturbance (e.g., when a steering torque is less than or equal to a specified value) rather than an operation of a steering wheel of the vehicle 610, it may generate a deviated path 630.”
        
    PNG
    media_image1.png
    406
    737
    media_image1.png
    Greyscale

        2 E.g., in a broadest reasonable interpretation (BRI) consistent with applicant’s specification.  See e.g., MPEP 2111.
        3 This very same language of paragraph [0078] was also relied on by the EPO in the corresponding EP application 19167267.4, in the European search opinion of 30 August 2019, for showing the deviated driving path after completing the lane change, further evidencing how the Resch (DE, 134) disclosure would be understood by those working in the art.
        4 This reference claims priority (with a certified copy of the foreign priority application having been submitted in the U.S. patent application file) to Japanese patent application number JP 2017-164745 filed in Japan on Aug. 29, 2017, and incorporates the Japanese patent application by reference at paragraph [0001]. The Japanese patent application was published as JP 2019-43169 A on 22 March 2019. A copy of the Japanese publication, showing the corresponding Japanese patent application number, and a machine translation of the Japanese publication arising from the aforementioned foreign priority application was provided previously for the purpose of establishing the effective prior art date of the Nishiguchi (‘766) reference, as applied by the examiner herein for subject matter described, to be 29 August 2017. See AIA  35 U.S.C. 102(d).